DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 5, 11-13, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Poehler et al. (US 6011505 A, hereinafter Poehler) in view of Shin et al. (US 20180372863 A1, hereinafter Shin).
Regarding claim 1.  Poehler discloses: 
a system (Poehler, see col. 1, line 22-25, Synthetic aperture radar (hereinafter SAR) is a coherent, microwave imaging system with day, night and all-weather capability) comprising: 
a memory (Poehler, see FIG1, tapes 6) and a processor cooperating (Poehler, see FIG. 1, processor 4) therewith to 
obtain geospatially registered first and second interferometric synthetic aperture radar (IFSAR) images of a geographic area (Poehler, see at least col. 1, lines 49-54,  two SAR images are registered pixel by pixel and interferometrically combined to form a precise phase difference at each pixel that is used to generate interferometric (IF) synthetic aperture radar (SAR) products (i.e., IFSAR products) such as terrain elevations) having respective first and second actual grazing angles ) with a difference therebetween (Poehler, see FIG. 15 and col. 25, lines 25-28. (144) FIG. 15 shows image takes from radar position M and image takes form radar position S at different angles; Poehler, see col. 13, lines 46-52, The terrain elevation solution is purely geometric using intersections of range spheres and Doppler cones. This requires that the two radar images compared by radargrammetry process the same side view of the same terrain but from largely separated aspect angles from 20 to 50 degrees.)

    PNG
    media_image1.png
    520
    638
    media_image1.png
    Greyscale




 the first grazing angle being closer to the second actual grazing angle than the first actual grazing angle (Poehler, see at least col. 13 and lines 27-52, (59) Out of plane (i.e., out of the focal plane) elevation differences cause reflections to appear displaced in range due to the reflection point being closer to or farther from the radar. Also, out of plane elevation differences cause reflections to be displaced in Doppler (i.e., cross-range) due to the elevated or depressed reflection point being closer or farther from the radar and thereby having an angular rate (referenced to the radar's velocity vector) that is greater or less than the angular rate of a point in the focal plane that corresponds to the same latitude and longitude as the true reflection point.  (60) The layover correction process (step S3 of FIG. 2) corrects the effects of layover when the elevation of the terrain is known. FIGS. 7-10 illustrate several ways that the correction is obtained. For purposes of FIGS. 7-10, postulate a layover correction process P1 that corrects image layover effects based on a same size array of elevation data. For purposes of FIGS. 8-10, postulate a radargrammetry process P2 that stereoscopically compares two radar images to determine the elevation of the terrain. The terrain elevation solution is purely geometric using intersections of range spheres and Doppler cones. This requires that the two radar images compared by radargrammetry process the same side view of the same terrain but from largely separated aspect angles that converge at a ground point at an angle preferably from 20 to 50 degrees.”);
recover updated terrain elevation data for the geographic area based upon the modified first IFSAR image and the second IFSAR image (Poehler, see at least col. 27 and lines 1-38, Layover correction process P1, as used in FIGS. 7-10, requires calculation of warped grid offsets and then resampling the image onto a regular grid based on the warped grid offsets. FIG. 18 depicts the necessary relationships. A radar image that has been processed through the phase history processor will contain an array of pixels, each having a complex value corresponding to a measured reflectivity of the terrain. The image is focused on a slant plane defined so as to include a velocity vector of the radar when the image data was collected and a line-of-sight vector from radar (at a center of its positions during the time that the radar data was collected) to a central point in the radar image. Each image pixel in the image corresponds to a range, sphere radius R and cone angle .theta.. Each range sphere radius R and cone angle .theta. defines a pixel circle passing through the image pixel (see FIG. 18).)
Poehler does not explicitly teach convert the first IFSAR image to a modified first IFSAR image having a modified first grazing angle based upon known terrain elevation data for the geographic area.  However,
Shin discloses:
convert the first IFSAR image to a modified first IFSAR image having a modified first grazing angle based upon known terrain elevation data for the geographic area (Shin, see at least par. [0040], When same target objects are present in an image, a same magnitude of response may need to be maintained to use image radar data. Since an antenna radiometric gain pattern of a synthetic aperture radar (SAR), for example, g2(θ)=gT(θ)gR(θ), changes in its magnitude depending on an incidence angle θ, a compensation process of applying an inverse function gT−1(θ)gR−1(θ) may be required. In such a case, the compensation process may be performed on the assumption that g2(θ) applied in a relative radiometric calibration process accurately reflects a characteristic of an SAR system and does not change. Thus, in a case in which a frequency response characteristic does not change or changes insignificantly based on a bandwidth of the system, hereinafter also referred to as a system bandwidth, radiometric compensation may be performed by applying only a change based on θmm, θm, and θmax to gT−1(θ)gR−1(θ), as illustrated in FIG. 3.).
	Both Poehler and Shin are directed to system and method for using an elevation data for interferometric synthetic aperture radar (IFSAR) processing to produce precise elevation map data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Poehler, with the modification of the IFSAR images with a modified grazing angle based on known terrain elevation data for a geographic area as provided by Shin.  The modification provides an improved system and method for processing IFSAR data to ensure more accurate higher resolution elevation data (see e.g. Shin Par. 4 discussing a simple compensation for radiometric error).

Regarding claim 2,  Poehler in view of Shin discloses the system of claim 1, and Shin further discloses wherein the processor is configured to convert the first IFSAR image to the modified first IFSAR image when the first grazing angle is greater than an angular threshold from the second grazing angle (Shin, see at least par. [0065] FIG. 3 is a diagram illustrating an example of a radiation area based on a variation in elevation angle according to an example embodiment. In the example illustrated in FIG. 3, a satellite 310 and an actual orbit 320 of the satellite 310 are illustrated. In addition, a ground track 330 of the satellite 310 is illustrated. An elevation angle θ changes from θ.sub.min to θ.sub.max based on θ.sub.c. In the example, a homogeneous area based on a variation in elevation angle θ is also illustrated. Frequency-domain compensation may be performed based on a specific elevation angle θ.sub.c as shown in FIG. 1. However, this is provided as an example, and the compensation may be performed based on an angle variation δθ.).
Both Poehler and Shin are directed to system and method for using an elevation data for interferometric synthetic aperture radar (IFSAR) processing to produce precise elevation map data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Poehler, with the modification of the IFSAR images with wherein the processor is configured to convert the first IFSAR image to the modified first IFSAR image when the first grazing angle is greater than an angular threshold from the second grazing angle as provide by Shin.  The modification provides an improved system and method for processing IFSAR data to ensure more accurate higher resolution elevation data (see e.g. Shin Par. 4 discussing a simple compensation for radiometric error).

Regarding claim 3.  Poehler in view of Shin discloses the system of claim 1, Poehler further discloses wherein the known terrain elevation data comprises an estimated height map for the geographic area (Poehler see at least col. 7 and lines 5-22, In this exemplary embodiment, data is acquired from satellite operators on digital data storage tapes or other equivalent storage media. The data includes discrete sampled complex data that has been sampled after the radar's signal return has been coherently demodulated. The discrete data includes real and imaginary terms so as to include radar signal phase data. In FIG. 1, input tapes 2 are processed in processor 4 to generate output tapes 6 containing terrain elevation data of the mapped area. Special printers 8 and displays (not shown) are used to record and display terrain elevation and map image data. Processor 4 is controlled by a plurality of control modules. These modules represent functional entities that can be implemented using subroutines, objects, or other means for implementing a function. These modules embody the several functions discussed herein and may be stored on a computer readable media and used to control computing machines.).

Regarding claim 5.  Poehler in view of Shin discloses the system of claim 1, Poehler further discloses wherein the processor is configured to recover the updated terrain elevation data for the geographic area based upon phase unwrapping of the modified first IFSAR image and the second IFSAR image (Poehler, see at least col. 8 lines 5-26, In FIG. 1, processor 4 performs the processing steps shown in FIG. 2. In FIG. 2, step S1 includes forming the initial synthetic aperture radar map image array (FIG. 3A). Step S2 includes phase history processing using a phase gradient autofocus algorithm. In contrast to known art, the present phase gradient auto-focus technique corrects the imagery array for phase errors by statistically extracting the correction information from the imagery array itself in order to compute a correction based on a hyperbolic Doppler function. In step S3, two or more focused map images are processed to correct layover effects caused by uneven elevations in the plane in which each image was focussed. In step S4, tie-points are identified in two layover corrected image arrays, and the image arrays are registered, one to another, based on the tie-points. In step S5, an interferogram is constructed between two tie-point registered map image arrays wherein phase data is extracted from the interferogram and unwrapped. In contrast to known art, the phase unwrapping technique performs global phase unwarpping using a computationally efficient two dimensional FFT (i.e., fast Fourier transform). In step S6, terrain elevation data is generated from the unwrapped phase data).

Regarding claim 11.  The system of claim 1 performs the same steps of claim 11.  Therefore, claim 11 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.  

Regarding claim 17.  Poehler discloses:
A non-transitory computer-readable medium having computer-executable instructions (Poehler, see col. 7, lines 15-22, Processor 4 is controlled by a plurality of control modules. These modules represent functional entities that can be implemented using subroutines, objects, or other means for implementing a function. These modules embody the several functions discussed herein and may be stored on a computer readable media and used to control computing machines) for causing a processor (Poehler, see FIG. 1, processor 4) to perform the same steps of claim 1.  Therefore, claim 17 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.  
Regarding claims 12 and 18.  The system of claim 2 performs the same step of claims 12 and 18.  Therefore, claims 12 and 18 are further rejected based on the same rationale as claim 2 set forth above and incorporated herein.  

Regarding claims 13 and 19.  The system of claim 3 performs the same step of claims 13 and 19.  Therefore, claim 13 and 19 are further rejected based on the same rationale as claim 3 set forth above and incorporated herein.  

Regarding claims 15 and 21.  The system of claim 5 performs the same step of claims 15 and 21.  Therefore, claims 15 and 21 are further rejected based on the same rationale as claim 5 set forth above and incorporated herein.  

4.	Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poehler et al. (US 6011505 A, hereinafter Poehler) in view of Shin et al. (US 20180372863 A1, hereinafter Shin) as applied to claims 1, 7, 11 and 17 above and further in view of KARLINSKY et al. (US 20170177997 A1, hereinafter KARLINSKY).
Regarding claim 4,  Poehler in view of Shin discloses the system of claim 1, but does not explicitly teach wherein the processor is configured to generate the estimated height map based upon a model trained using electro-optic (EO) imagery and a semantic label database including a plurality of labeled predicted EO image classified objects having respective elevation values associated therewith.  However, 
KARLNGSKY discloses:
wherein the processor is configured to generate the estimated height map based upon a model trained using electro-optic (EO) imagery (KARLNGSKY, see at least pars. [0055-0060] defect classification using attributes generated by DNN (defining classes can include modifying and/or updating preexisting class definitions); [0056] segmentation of the fabrication process image including partitioning of FP image into segments (e.g. material types, edges, pixel labeling, [0057] regions of interest, etc.); [0058] defect detection (e.g. identifying one or more candidate defects (if they exist) using FP image and marking thereof, determining truth value for candidate defects, obtaining shape information for the defects, etc.). [0059] registration between two or more images including obtaining the geometrical warping parameters between the images (can be global or local, simple as shift or more complex transformations); [0060] cross-modality regression (e.g. reconstructing an image from one or more images from a different examination modality as, for example, SEM or optical image from CAD, height map from SEM images, high resolution image from low resolution images) and a semantic label database including a plurality of labeled predicted EO image classified objects having respective elevation values associated therewith (see at least par. [0068], and table 1 and [0075] Values of ground truth data include images and/or labels associated with application-specific training samples. Ground truth data can be synthetically produced (e.g. CAD-based images), actually produced (e.g. captured images), produced by machine-learning annotation (e.g. labels based on feature extracting and analysis); produced by human annotation, a combination of the above, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Poehler, with the modification of the IFSAR images with wherein the processor is configured to generate the estimated height map based upon a model trained using electro-optic (EO) imagery and a semantic label database including a plurality of labeled predicted EO image classified objects having respective elevation values associated therewith, as KARLNGSKY. The modification provides an improved system and method for processing IFSAR data to providing images technique using the trained DNN to obtain examination-related data specific for the given application and characterizing at least one of the processed one or more images, wherein the DNN is trained using a training set optical image with height map in order to improve the quality image from low resolution image Hight resolution images.

Regarding claims 14 and 20. The system of claim 4 performs the same step of claims 14 and 20.  Therefore, claims 14 and 20 are further rejected based on the same rationale as claim 4  set forth above and incorporated herein.  

5.	Claims 6, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poehler et al. (US 6011505 A, hereinafter Poehler) in view of Shin et al. (US 20180372863 A1, hereinafter Shin) as applied to claims 1, 7, 11 and 17 above and further in view of Tiana et al. (US 11142340 B1, hereinafter Tiana).
Regarding claim 6. Poehler in view of Shin discloses the system of claim 1, but does not explicitly disclose wherein the processor is further configured to perform deconvolution of the first IFSAR image prior to converting the first IFSAR image to the modified first IFSAR image.  However, 
Tiana discloses:
wherein the processor is further configured to perform deconvolution of the first IFSAR image prior to converting the first IFSAR image to the modified first IFSAR image (Tiana, see col. 9, lines 10-21, It is yet another object of the present invention to apply the teachings of the present invention to the field of radar where the interpretation of, for example, Synthetic Aperture Radar (SAR) images requires the deconvolution of image data polluted by data acquisition noise inherent in the processing of low signal to noise ratio radar returns. In this context, it is an object of present the invention to reduce effects created by the change in radar crossection of the target, scintillation, receiver noise, analog to digital converter noise etc. as well as reduce the computational load typically required for the deconvolution of such images. ).
Poehler, Shin and Tiana are directed to system and method for using an elevation data for interferometric synthetic aperture radar (IFSAR) processing to produce precise elevation map data.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was make for modifying the system and method of Poehler, disclosed invention and have wherein the processor is further configured to perform deconvolution of the first IFSAR image prior to converting the first IFSAR image to the modified first IFSAR image, as taught by Tiana, thereby to  providing images of the runway environment derived from weather radar data where such images enable operation below certain specified altitudes during instrument approaches to provide higher quality video imagery to improve the situational awareness of the flight crew during instrument approach procedures in low visibility conditions (Tiana, col. 1, lines 21-23).

Regarding claims 16 and 22. The system of claim 6 performs the same step of claims 16 and 22.  Therefore, claims 16 and 22 are further rejected based on the same rationale as claim 6  set forth above and incorporated herein.  

6.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Poehler et al. (US 6011505 A, hereinafter Poehler) in view of Nagel et al. (US 20190283745 A1, hereinafter Nagel) and further in view of Shin et al. (US 20180372863 A1, hereinafter Shin).
Regarding claim 7.  
Poehler discloses: 
a system (Poehler, see col. 1, line 22-25, Synthetic aperture radar (hereinafter SAR) is a coherent, microwave imaging system with day, night and all-weather capability) comprising: comprising: 
a memory (Poehler, see FIG1, tapes 6) and a processor cooperating (Poehler, see FIG. 1, processor 4) therewith to 
obtain geospatially registered first and second interferometric synthetic aperture radar (IFSAR) images of a geographic area (Poehler, see at least col. 1, lines 49-54, two SAR images are registered pixel by pixel and interferometrically combined to form a precise phase difference at each pixel that is used to generate interferometric (IF) synthetic aperture radar (SAR) products (i.e., IFSAR products) such as terrain elevations)  having respective first and second actual grazing angles with a difference therebetween (Poehler, see FIG. 15 and col. 25, lines 25-28. (144) FIG. 15 shows image takes from radar position M and image takes form radar position S at different angles; Poehler, see col. 13, lines 46-52, The terrain elevation solution is purely geometric using intersections of range spheres and Doppler cones. This requires that the two radar images compared by radargrammetry process the same side view of the same terrain but from largely separated aspect angles from 20 to 50 degrees), 
the first grazing angle being closer to the second actual grazing angle than the first actual grazing angle (Poehler, see at least par. 13 and lines 27-52, (59) Out of plane (i.e., out of the focal plane) elevation differences cause reflections to appear displaced in range due to the reflection point being closer to or farther from the radar. Also, out of plane elevation differences cause reflections to be displaced in Doppler (i.e., cross-range) due to the elevated or depressed reflection point being closer or farther from the radar and thereby having an angular rate (referenced to the radar's velocity vector) that is greater or less than the angular rate of a point in the focal plane that corresponds to the same latitude and longitude as the true reflection point. (60) The layover correction process (step S3 of FIG. 2) corrects the effects of layover when the elevation of the terrain is known. FIGS. 7-10 illustrate several ways that the correction is obtained. For purposes of FIGS. 7-10, postulate a layover correction process P1 that corrects image layover effects based on a same size array of elevation data. For purposes of FIGS. 8-10, postulate a radargrammetry process P2 that stereoscopically compares two radar images to determine the elevation of the terrain. The terrain elevation solution is purely geometric using intersections of range spheres and Doppler cones. This requires that the two radar images compared by radargrammetry process the same side view of the same terrain but from largely separated aspect angles that converge at a ground point at an angle preferably from 20 to 50 degrees.”);
recover updated terrain elevation data for the geographic area based upon the modified first IFSAR image and the second IFSAR image (Poehler, see at least col. 27 and lines 1-38, Layover correction process P1, as used in FIGS. 7-10, requires calculation of warped grid offsets and then resampling the image onto a regular grid based on the warped grid offsets. FIG. 18 depicts the necessary relationships. A radar image that has been processed through the phase history processor will contain an array of pixels, each having a complex value corresponding to a measured reflectivity of the terrain. The image is focused on a slant plane defined so as to include a velocity vector of the radar when the image data was collected and a line-of-sight vector from radar (at a center of its positions during the time that the radar data was collected) to a central point in the radar image. Each image pixel in the image corresponds to a range, sphere radius R and cone angle .theta.. Each range sphere radius R and cone angle .theta. defines a pixel circle passing through the image pixel (see FIG. 18).).
Poehler does not explicitly teach convert the first IFSAR image to a first IFSAR image having a modified first grazing angle based upon an estimated height map for the geographic area.  However, Nagel disclose:
convert the first IFSAR image to a first IFSAR image having a modified first grazing angle based upon an estimated height map for the geographic area (Nagel, see at least par. [0063] FIG. 9 illustrates the generation and extraction of the digital elevation parameters 4501, 4502, 4503, 4504 and the image processing of fifth aerial high-resolution data 451, e.g., satellite images, wherein maximum elevation, standard deviation for elevation and mean elevation parameters are generated…  collect sufficient data to generate the digital elevation map or parameters 4501, 4502, 4503, 4504 tens of kilometers on a side with a resolution of around ten meters. Other kinds of stereoscopic pairs can be employed using the digital image correlation method, where two optical images are acquired with different angles taken from the same pass of an airplane or an earth observation satellite).
Both Poehler and Nagel are directed to system and method for using an elevation data for interferometric synthetic aperture radar (IFSAR) processing to produce precise elevation map data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Poehler, with the modification of the IFSAR images with convert the first IFSAR image to a modified first IFSAR image having a modified first grazing angle based upon an estimated height map for the geographic area as provide by Nagel.  The modification provides an improved system and method for processing IFSAR data to minimize the operational cost and used resources, as energy consumption, labor or production time (Nagel, see par. [0012).

Poehler in view Nagel does not explicitly teach when the first grazing angle is greater than an angular threshold from the second grazing angle.  However, Shin discloses:
when the first grazing angle is greater than an angular threshold from the second grazing angle (Shin, see at least par. [0065] FIG. 3 is a diagram illustrating an example of a radiation area based on a variation in elevation angle according to an example embodiment. In the example illustrated in FIG. 3, a satellite 310 and an actual orbit 320 of the satellite 310 are illustrated. In addition, a ground track 330 of the satellite 310 is illustrated. An elevation angle θ changes from θ.sub.min to θ.sub.max based on θ.sub.c. In the example, a homogeneous area based on a variation in elevation angle θ is also illustrated. Frequency-domain compensation may be performed based on a specific elevation angle θ.sub.c as shown in FIG. 1. However, this is provided as an example, and the compensation may be performed based on an angle variation δθ.).
Poehler, Nagel and Shin are directed to system and method for using an elevation data for interferometric synthetic aperture radar (IFSAR) processing to produce precise elevation map data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Poehler, with the modification of the IFSAR images with when the first grazing angle is greater than an angular threshold from the second grazing angle as provide by Shin.  The modification provides an improved system and method for processing IFSAR data to ensure more accurate higher resolution elevation data (see e.g. Shin Par. 4 discussing a simple compensation for radiometric error).

Regarding claim 9. Poehler in view of Nagel and further in view of Shin discloses the system of claim 7 and further discloses wherein the processor is configured to recover the updated terrain elevation data for the geographic area based upon phase unwrapping of the modified first IFSAR image and the second IFSAR image (Poehler, see at least col. 8 lines 5-26, In FIG. 1, processor 4 performs the processing steps shown in FIG. 2. In FIG. 2, step S1 includes forming the initial synthetic aperture radar map image array (FIG. 3A). Step S2 includes phase history processing using a phase gradient autofocus algorithm. In contrast to known art, the present phase gradient auto-focus technique corrects the imagery array for phase errors by statistically extracting the correction information from the imagery array itself in order to compute a correction based on a hyperbolic Doppler function. In step S3, two or more focused map images are processed to correct layover effects caused by uneven elevations in the plane in which each image was focussed. In step S4, tie-points are identified in two layover corrected image arrays, and the image arrays are registered, one to another, based on the tie-points. In step S5, an interferogram is constructed between two tie-point registered map image arrays wherein phase data is extracted from the interferogram and unwrapped. In contrast to known art, the phase unwrapping technique performs global phase unwarpping using a computationally efficient two dimensional FFT (i.e., fast Fourier transform). In step S6, terrain elevation data is generated from the unwrapped phase data).

7.	Claim 8  are rejected under 35 U.S.C. 103 as being unpatentable over Poehler et al. (US 6011505 A, hereinafter Poehler) in view of Nagel et al. (US 20190283745 A1, hereinafter Nagel) and further in view of Shin et al. (US 20180372863 A1, hereinafter Shin) as applied to claim 7 above and further in view of Tiana et al. (US 11142340 B1, hereinafter Tiana).
Regarding claim 8. Poehler in view of Nagel and further in view Shin discloses the system of claim 7, but does not explicitly teach wherein the processor is configured to generate the estimated height map based upon a model trained using electro-optic (EO) imagery and a semantic label database including a plurality of labeled predicted EO image classified objects having respective elevation values associated therewith.  However,
KARLNGSKY discloses:
 wherein the processor is configured to generate the estimated height map based upon a model trained using electro-optic (EO) imagery (KARLNGSKY, see at least pars. [0055-0060] defect classification using attributes generated by DNN (defining classes can include modifying and/or updating preexisting class definitions); [0056] segmentation of the fabrication process image including partitioning of FP image into segments (e.g. material types, edges, pixel labeling, [0057] regions of interest, etc.); [0058] defect detection (e.g. identifying one or more candidate defects (if they exist) using FP image and marking thereof, determining truth value for candidate defects, obtaining shape information for the defects, etc.). [0059] registration between two or more images including obtaining the geometrical warping parameters between the images (can be global or local, simple as shift or more complex transformations); [0060] cross-modality regression (e.g. reconstructing an image from one or more images from a different examination modality as, for example, SEM or optical image from CAD, height map from SEM images, high resolution image from low resolution images) and a semantic label database including a plurality of labeled predicted EO image classified objects having respective elevation values associated therewith (see at least par. [0068], and table 1 and [0075] Values of ground truth data include images and/or labels associated with application-specific training samples. Ground truth data can be synthetically produced (e.g. CAD-based images), actually produced (e.g. captured images), produced by machine-learning annotation (e.g. labels based on feature extracting and analysis); produced by human annotation, a combination of the above, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was make for modifying the system and method of Poehler in view of Nagel and further in view of Shin, disclosed invention and have wherein the processor is configured to generate the estimated height map based upon a model trained using electro-optic (EO) imagery and a semantic label database including a plurality of labeled predicted EO image classified objects having respective elevation values associated therewith, as KARLNGSKY. The modification provides an improved system and method for processing IFSAR data to providing images technique using the trained DNN to obtain examination-related data specific for the given application and characterizing at least one of the processed one or more images, wherein the DNN is trained using a training set optical image with height map in order to improve the quality image from low resolution image Hight resolution images.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poehler et al. (US 6011505 A, hereinafter Poehler) in view of Nagel et al. (US 20190283745 A1, hereinafter Nagel) and further in view of Shin et al. (US 20180372863 A1, hereinafter Shin) as applied to claims 7 above and further in view of Tiana et al. (US 11142340 B1, hereinafter Tiana).
Regarding claim 10.  Poehler in view of Nagel and Shin discloses claim 7, but does not teach wherein the processor is further configured to perform deconvolution of the first IFSAR image prior to converting the first IFSAR image to the modified first IFSAR image.  However, 
Tiana discloses:
wherein the processor is further configured to perform deconvolution of the first IFSAR image prior to converting the first IFSAR image to the modified first IFSAR image (Tiana, see col. 9, lines 10-21, It is yet another object of the present invention to apply the teachings of the present invention to the field of radar where the interpretation of, for example, Synthetic Aperture Radar (SAR) images requires the deconvolution of image data polluted by data acquisition noise inherent in the processing of low signal to noise ratio radar returns. In this context, it is an object of present the invention to reduce effects created by the change in radar crossection of the target, scintillation, receiver noise, analog to digital converter noise etc. as well as reduce the computational load typically required for the deconvolution of such images. ).
Poehler, Nagel, Shin, and Tiana are directed to system and method for using an elevation data for interferometric synthetic aperture radar (IFSAR) processing to produce precise elevation map data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was make for modifying the system and method of Poehler, with the modification of the IFSAR images with wherein the processor is further configured to perform deconvolution of the first IFSAR image prior to converting the first IFSAR image to the modified first IFSAR image, as taught by Tiana.  The modification provides an improved system and method for processing IFSAR data to improve the situational awareness of the flight crew during instrument approach procedures in low visibility conditions (Tiana, col. 1, lines 21-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIM THANH T TRAN/Examiner, Art Unit 2616                                                                                                                                                                                                        
/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616